In an action for divorce and ancillary relief, the defendant appeals, as limited by his brief, from (1) so much of an order of the Supreme Court, Nassau County (Di Noto, J.), dated June 28, 1989, as awarded the plaintiff temporary exclusive use and possession of the marital residence, and directed him to pay temporary maintenance in the sum of $100 per week, monthly carrying charges on the marital residence in the sum of $14,558, and all reasonable and necessary uninsured medical expenses, hospital expenses, and dental expenses of the plaintiff and the parties’ infant son, and (2) so much of an order of the same court, dated September 15, 1989, as denied his application for a protective order, and granted the plaintiff’s cross motion, inter alia, to, in effect, enforce certain provisions of the order dated June 28, 1989, to the extent of directing the defendant to reinstate "both the second and third mortgage encumbrances on the marital premises and pay all arrears, costs, penalties, and mortgagee’s attorney’s fees necessary for such reinstatement”.
Ordered that the orders are affirmed insofar as appealed from, with one bill of costs.
We find that the court properly granted the wife’s pendente lite request for exclusive occupancy of the marital residence (see, Kristiansen v Kristiansen, 144 AD2d 441).
Moreover, under the circumstances of this case, including the wife’s reasonable needs and the standard of living enjoyed by the parties, the other provisions of the court’s pendente lite orders were reasonable.
We have considered the husband’s remaining contentions *541and find them to be without merit. Thompson, J. P., Brown, Kunzeman and Miller, JJ., concur.